                  Case 18-12309-CSS              Doc 251        Filed 12/07/18        Page 1 of 57



                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

ONE AVIATION CORPORATION, et al.,1                                  Case No. 18-12309 (CSS)

                    Debtors.




        GLOBAL NOTES AND METHODOLOGY REGARDING THE DEBTORS’
     SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL
                                 AFFAIRS

  These Global Notes and Methodology Regarding the Debtors’ Schedules of Assets and
Liabilities and Statements of Financial Affairs (the "Global Notes") are an integral part of
all of the Debtors’ Schedules and Statements (defined below). The Global Notes should be
referred to, considered, and reviewed in connection with any review of the Schedules and
 Statements. In the event that the Schedules and Statements differ from the Global Notes,
                               the Global Notes shall control.



                                                     Introduction

The Schedules of Assets and Liabilities (the “Schedules” or “SOAL”) and Statements of Financial
Affairs (the “Statements” or “SOFA”) filed by ONE Aviation Corporation and its subsidiaries
(“ONE Aviation”) as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) with the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) were prepared by the Debtors’ management pursuant to section 521 of
title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 1007
of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and are unaudited.

While the Debtors have made every reasonable effort to ensure that their Schedules and Statements
are accurate and complete, based upon information available to them at the time of preparation,
inadvertent errors or omissions may exist and the subsequent receipt of information and/or further



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, as
    applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft Design Company (1364);
    Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703); Eclipse Aerospace, Inc. (9000);
    Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053); Kestrel Brunswick Corporation (6741);
    Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company (9439); and OAC Management, Inc. (9986). The
    Debtors’ corporate headquarters is located at 3250 Spirit Drive SE, Albuquerque, NM 87106.
              Case 18-12309-CSS          Doc 251     Filed 12/07/18      Page 2 of 57



review and analysis of the Debtors’ books and records may result in changes to financial data and
other information contained in the Schedules and Statements.

Michael Wyse, Chairman of the Board of Directors of ONE Aviation Corporation and an
authorized signatory for each of the Debtors, has signed Schedules and Statements. In reviewing
and signing the Schedules and Statements, Mr. Wyse relied upon the efforts, statements, and
representations of various personnel employed by the Debtors and their advisors. Mr. Wyse has
not (nor could have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statements, including statements and representations concerning
amounts owed to creditors, classification of such amounts, and creditor addresses.

Basis of Presentation. The Schedules and Statements are unaudited and the Debtors do not
purport them to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“U.S. GAAP”), nor were they reconciled with the
Debtors’ financial statements. The Debtors’ financial statements have not been audited since the
audit of the 2016 financial statements; the auditor of the 2016 financial statements did not provide
a final and signed copy of the audited financial statements. Subsequent financial statements of the
Debtors have not been audited. These Schedules and Statements represent the Debtors’ good-faith
attempt to comply with the requirements of the Bankruptcy Code and Bankruptcy Rules using
commercially reasonable efforts and resources available and remain subject to further review and
potential adjustment.

Reservation of Rights. Neither the Debtors nor their advisors who assisted in the preparation of
the Schedules and Statements guarantee or warrant the accuracy or completeness of the data that
is provided herein, nor shall they be liable for any loss or injury arising out of or caused in whole
or in part by the errors or omissions, negligent or otherwise, in preparing, collecting, reporting, or
communicating the information contained herein. The Debtors and their advisors do not have an
obligation to update, modify, revise, or re-categorize the information provided herein, or to notify
any third party upon such revisions. In no event shall the Debtors or their advisors be liable to any
third party for any direct, indirect, incidental, consequential, or other damages (including, but not
limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their advisors are advised of the possibility of such
damages. The Debtors reserve all rights to amend and/or supplement the Schedules and Statements
from time to time as is necessary and appropriate.

The failure to designate a claim in the Schedules and Statements as “contingent,” “unliquidated,”
or “disputed” does not constitute an admission by the Debtors that such claim or amount is not
“contingent,” “unliquidated,” or “disputed.” The Debtors reserve their rights to dispute, or to assert
offsets or defenses to, any claim reflected on their Schedules or Statements on any grounds,
including, but not limited to, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to amend their Schedules and Statements as necessary and
appropriate, including, but not limited to, with respect to claim description and designation.

The Debtors have made commercially reasonable efforts to correctly characterize, classify, and
categorize claims, assets, and executory contracts, among other items reported in the Schedules
              Case 18-12309-CSS          Doc 251     Filed 12/07/18      Page 3 of 57



and Statements. However, due to the complexity and size of the Debtors’ business as well as the
significant amount of turnover over the last several years, the Debtors may have inadvertently
improperly characterized, classified, categorized, or designated certain items. The impact of
personnel turnover may have resulted in records for certain historical information being lost or
misplaced thereby impacting the Debtors ability to report on these matters. The Debtors thus
reserve all rights to recharacterize, reclassify, recategorize, or redesignate items reported in the
Schedules and Statements at a later time as necessary or appropriate as additional information
becomes available.

Specific Notes. These Global Notes are in addition to the specific notes set forth in the Schedules
and Statements of the individual Debtor entities. The fact that the Debtors have prepared a Global
Note with respect to a particular Schedule or Statement and not as to others does not reflect and
should not be interpreted as a decision by the Debtors to exclude the applicability of such Global
Note to any or all of the Debtors’ remaining Schedules or Statements, as appropriate. Disclosure
of information in one Schedule, one Statement, or an exhibit or attachment to a Schedule or
Statement, even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule,
Statement, exhibit, or attachment.

Dates. Unless otherwise noted, all asset and liability balances reported in the Schedules are as of
October 9, 2018 (the “Petition Date”).

Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as of the Petition
Date. Cash is reported as of the Petition Date on a bank basis. Amounts ultimately realized may
vary from net book value (or whatever value was ascribed) and such variance may be material.
Accordingly, the Debtors reserve all of their rights to amend or adjust the value of each asset set
forth herein. In addition, the amounts shown for total liabilities exclude items identified as
“unknown” or “undetermined” and, thus, ultimate liabilities may differ materially from those
stated in the Schedules and Statements. It should also be noted that the Debtors have already tried
to market the assets. Two investment bankers, Duff and Phelps and Guggenheim, ran marketing
processes of debtor assets. The marketing processes did not result in interested parties expressing
sufficient demand to close a transaction with the Debtors.

Quantification of Claims. Amounts that were not readily quantifiable by the Debtors were
reported as “undetermined,” which is not intended to reflect the magnitude of the claim.

Claims Paid Pursuant to Court Orders. The Bankruptcy Court authorized the Debtors to pay
certain prepetition claims, including but not limited to, certain insurance payments, taxes,
employee-related claims, customer claims, and critical vendor claims. Consequently, the Debtors
have paid certain prepetition fixed, liquidated, and undisputed unsecured claims following the
Petition Date. As such, claims against the Debtors for prepetition amounts may have been paid as
of the time the Debtors filed their Schedules and Statements and may not have been included in
those Schedules and Statements.

Inter-Affiliate Assets and Liabilities. The Debtors have reconciled inter-affiliate amounts owed
to and from entities. There may be instances where the Debtors may have inadvertently improperly
              Case 18-12309-CSS          Doc 251      Filed 12/07/18      Page 4 of 57



characterized, classified, categorized, or designated certain items based upon the information
available at the time. As additional information becomes available and further research is
conducted, the allocation of amounts due to and from different debtor entities may be updated.
The Debtors thus reserve all of their rights to recharacterize, reclassify, recategorize, or redesignate
items reported in the Schedules and Statements at a later time as necessary or appropriate.

Kestrel Aircraft Company, Inc.’s and Subsidiaries’ Historical Depreciation Practices.
Kestrel Aircraft Company, Inc. (“Kestrel”) and subsidiaries have historically not depreciated their
assets on a line item basis. As such, the fixed asset values are generally shown at cost.

Liabilities. The Debtors have sought to allocate liabilities between the prepetition and postpetition
periods based on the information and research conducted in connection with the preparation of the
Schedules and Statements. As additional information becomes available and further research is
conducted, the allocation of liabilities between the prepetition and postpetition periods may
change. Accordingly, the Debtors reserve all rights to amend, supplement, or otherwise modify the
Schedules and Statements as is necessary or appropriate.

Exclusions. The Debtors have excluded certain categories of assets, tax accruals, and liabilities
from the Schedules and Statements, including certain employee-benefit accruals, accrued accounts
payable, deferred revenue, and deferred gains. The Debtors have also excluded potential rejection-
damage claims of counterparties to executory contracts and unexpired leases that may be rejected,
to the extent such damage claims may exist. In addition, the Debtors may have excluded certain
immaterial assets and liabilities.

Causes of Action. The Debtors, despite their good-faith efforts, may not have listed all of their
causes of action against third parties as assets in the Schedules and Statements. The Debtors reserve
all of their rights with respect to any causes of action they may have, and neither these Global
Notes nor the Schedules and Statements shall be deemed a waiver of any such causes of action.

Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” pursuant
to section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers; (c) persons in control of
the Debtors; (d) relatives of the Debtors’ directors, officers, or persons in control of the Debtors;
and (e) affiliates of the foregoing and the insiders thereof. Persons listed as “insiders” have been
included for informational purposes only and by including them in the Schedules, shall not
constitute an admission that those persons are insiders for purposes of section 101(31) of the
Bankruptcy Code. Moreover, the Debtors do not take any position with respect to: (a) any insider’s
influence over the control of the Debtors; (b) the management responsibilities or functions of any
such insider; (c) the decision making or corporate authority of any such insider; or (d) whether the
Debtors or any such insider could successfully argue that he or she is not an “insider” under
applicable law or with respect to any theories of liability or for any other purpose.

Payroll Obligations. The Debtors’ record payroll and benefits for all employees, regardless of
the employer, at Debtor Eclipse Aerospace, Inc. (“Eclipse”).

Leases. In the ordinary course of business, the Debtors may lease certain fixtures and equipment
from certain third-party lessors for use in the daily operation of their businesses. The underlying
lease agreements are listed on Schedule G and any current amount due under such leases that were
             Case 18-12309-CSS         Doc 251      Filed 12/07/18     Page 5 of 57



outstanding as of the Petition Date are listed on Schedule F. Nothing in the Schedules and
Statements is or shall be construed as an admission as to the determination of the legal status of
any lease (including whether any lease is a true lease or a financing arrangement), and the Debtors
reserve all rights with respect to such issues.

Litigation. Certain litigation reflected as claims against ONE Aviation or one of its wholly owned
subsidiaries may relate to any of the other Debtors. The Debtors have made reasonable efforts to
accurately record these actions in the Schedules and Statements of the Debtors that are the party
to the action.

Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included therein.

Employee Addresses. The Debtors listed current employee addresses, including those of officers,
as the address of the Debtor where the employee is employed.



Notes to Statement of Financial Affairs

SOFA 1/2. The Debtors’ gross revenue from business represents business revenue before the
consideration of returns, allowances, and sales discounts offered to customers and is inclusive of
intercompany sales amongst Debtors. Year-to-date revenue as of October 8, 2018, is both
preliminary and subject to material revision.

SOFA 3/4. As described more fully in Debtors’ Motion for Entry of Interim and Final Orders (I)
Authorizing Debtors to (A) Continue Existing Cash Management System, (B) Continue
Intercompany Transactions, and (C) Maintain and use Existing Bank Accounts and Check Stock
[Docket No. 6], the Debtors maintain a centralized cash-management system in which all Debtors’
receipts are directed to accounts managed by Eclipse. Similarly, a vast majority of disbursements
are sent out by bank accounts managed by Eclipse on behalf of other Debtor entities and therefore
are reflected on Eclipse’s SOFA 3. The interbank account cash activity related to the cash-
management system has been excluded from SOFA 3 and 4 due to the significant volume and
nature of the transactions.

Amounts paid by check are included in SOFA 3 and 4 based on the date of issuance and certain
amounts may not have ultimately cleared the Debtors bank accounts due to the cancellation of
checks as of the Petition Date. Officer compensation, appearing in Exhibits 3 and 4, is gross of
any tax withholding, 401(k) deductions, employee contributions to health insurance, or
garnishments and does not include any employer matching of 401(k) contributions. The employee
compensation paid to insiders is listed on SOFA 4 of the applicable employer despite the fact that
ADP is funded from the Eclipse bank account.

Disbursements to ADP made from Eclipse represent the payment of payroll, remittance of payroll
related taxes, remittances of garnishments to various state agencies, and the payment of ADP
              Case 18-12309-CSS          Doc 251      Filed 12/07/18     Page 6 of 57



payroll-processing fees. These amounts include payments to insiders that have been scheduled
separately and may be duplicative.

Former and current insiders have received discounted aircraft maintenance, parts, and services
from the Debtors. In many instances there are warranties in place that result in the Debtors being
able to provide the maintenance and / or parts to parties at zero or minimal out-of-pocket cost to
the Debtors. As such, the Debtors have excluded these costs from SOFA 3 and 4. In addition, given
the nature of the terms of the purchase agreement with North American Jet Charter Group LLC
and the business conducted by this entity, where a benefit may have been received through this
entity, these benefits have been excluded. North American Jet Charter Group LLC and the entity’s
parent, Orion Aviation Holdings LLC, are third-party entities not affiliated with the Debtors or
any current insiders of the Debtors.

SOFA 5. Prior to the Petition Date, the Debtors had numerous assets seized by the Sheriff’s
Department of Bernalillo County, New Mexico (the “Sherriff’s Department”) related to claims
asserted by Edward Lundeen and Henry and Katheryn Orlosky. Subsequent to the Petition Date,
certain of those assets were returned to the Debtors. Only the assets that have not been returned to
the Debtors have been included on SOFA 5. The Debtors have attempted to obtain data from the
Sheriff’s Department as to the prices that assets have been sold at and the creditors that have
received the proceeds of the sales. The Sheriff’s Department has provided some information but
the Debtors are still trying to obtain information on the sales proceeds realized and the creditors
that received the proceeds. As a result, the Debtors have listed the claims of these creditors as
unliquidated on Schedule F.

SOFA 6. The Debtors periodically incur certain setoffs in the ordinary course of business. Setoffs
in the ordinary course can result from various items including, but not limited to, intercompany
transactions, pricing discrepancies, returns, credits, warranties, refunds, and other disputes
between the Debtors and their customers and/or suppliers. These normal setoffs are consistent with
the ordinary course of business in the Debtors’ industry. The Debtors do not believe that any
involuntary setoffs have occurred within the 90 days preceding the Petition Date but reserve the
right to update SOFA question six should they become known.

SOFA 11. The Debtors record fee and expense obligations to restructuring professionals in the
books and records of the specific entity to which the invoice is addressed rather than the entity that
the restructuring professionals spent most of their time engaged to assist. However, since the
payments benefited all of the Debtors, the payments are reflected on each of their respective
Statements.

SOFA 21. In 2017, Eclipse completed a sale of an aircraft to a foreign customer. Eclipse
technically continues to hold title to the aircraft while the customer is seeking regulatory approvals.
The customer has paid for the aircraft and Eclipse removed the aircraft from the books and records
upon the receipt of payment. Since the Debtors do not possess or control this asset, it was not
included on SOFA 21.

SOFA 26d. The Debtors initiated sale processes in 2017 and 2018 respectively. The Debtors and
their advisors uploaded certain unaudited financial information to a data room for potential
interested parties to review. The list of the parties that had access to the Debtors’ books and records
             Case 18-12309-CSS          Doc 251     Filed 12/07/18     Page 7 of 57



during that time period is available upon request of the US Trustee as the Debtors have entered
into non-disclosure agreements with these parties.

SOFA 27. The Debtors do not routinely perform full physical inventory counts. Instead, Eclipse
developed a cycle count program to be used in lieu of annual physical inventories, provided the
cycle counts were shown to have adequate accuracy. The cycle count program is an SAP-generated
inventory-valuation method at cost that categorizes and then counts certain parts held within the
Debtors’ inventories at different frequencies depending on classification to produce a complete
inventory value. The cycle count program utilized by the Debtors was previously accepted by the
former external auditor. The formal cycle count program was suspended following the reduction
in force in October, 2017. The only other entity that holds inventory is Kestrel. The remaining
Debtor entities do not carry inventory on their books.



Notes to the Schedules of Assets and Liabilities

Schedule A/B 15. Eclipse currently holds a non-controlling interest in non-publicly traded shares
of Aspen Avionics, Inc. The Debtors have contacted Aspen Avionics, Inc. to obtain information
on the number of shares held, percentage of the interest in the company, and the value per share
but have yet to receive a response. As such, the value of this interest is undetermined.

Schedule A/B 19-22. The Debtors have not conducted a physical inventory count since December
2012. This physical inventory count reviewed only for a portion of the Debtors’ inventory at the
time.

Schedule A/B 24. The Debtors do not have any ‘perishable’ inventory although there is some
inventory which is identified as having finite shelf lives, some of which have passed their
respective shelf lives since the Petition Date. The Debtors estimate the value of affected inventory
at cost to be less than $15,000.

Schedule A/B 39. The Debtors’ financial statements include a line item for accumulated
depreciation but, other than Eclipse Aerospace, Inc., fixed assets within the Debtors’ financial
              Case 18-12309-CSS          Doc 251     Filed 12/07/18      Page 8 of 57



statements have not been depreciated on an individual basis and depreciation schedules have not
been utilized for these fixed assets.

Schedule A/B 49. The assets include but are not limited to experimental planes and flight
simulators used for training exercises. These assets are not manufactured or marketed for sale by
the Debtors in the ordinary course of business.

Schedule A/B 61. The Debtors do not maintain a list indicating the ownership of each of the
internet domain names, as a result, the domain names have been attributed to the various entities
to the best of the Debtor’s knowledge.

Schedule A/B 72. The Debtors are still in the process of filing certain tax returns registered with
various governmental taxing authorities, which may result in net operating losses that have not yet
been identified or registered.

Schedule D. The Debtors reserve the right to dispute or challenge the validity, perfection, or
immunity from avoidance of any lien purported to be granted or perfected in any specific asset to
a secured creditor listed on Schedule D of any Debtors. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including, without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent, and
priority of any liens. Except as specifically stated herein, real property lessors, utility companies
and other parties which may hold security deposits have not been listed on Schedule D. Certain of
the Debtors’ agreements listed on Schedule G may be in the nature of conditional sales agreements
or secured financing agreements. No attempt has been made to identify such agreements for
purposes of Schedule D.

Schedule E/F. The listing by the Debtors of any account between a Debtor and another Debtor is
a statement of what appears in a particular Debtor’s books and records and does not reflect any
admission or conclusion of the Debtors regarding the allowance, classification, characterization,
validity, or priority of such account. The Debtors take no position in these Schedules and
Statements as to whether such accounts would be allowed as a Claim, an Interest, or not allowed
at all. The Debtors and all parties in interest reserve all rights with respect to such accounts.

Certain of the claims of state and local taxing authorities set forth in Schedule E/F, ultimately may
be deemed to be secured claims pursuant to state or local laws.

Certain of the claims owing to various taxing authorities to which the Debtors may be liable may
be subject to ongoing audits. The Debtors reserve their right to dispute or challenge whether claims
owing to various taxing authorities are entitled to priority, and the listing of any claim on Schedule
             Case 18-12309-CSS          Doc 251      Filed 12/07/18     Page 9 of 57



E/F does not constitute an admission that such claim is entitled to priority treatment pursuant to
section 507 of the Bankruptcy Code.

The claims of individual creditors for, among other things, goods, products, services, or taxes are
listed as the amounts entered on the Debtor’s books and records and may not reflect credits,
allowances, or other adjustments due from such creditors to the Debtors. The Debtors reserve all
of their rights with regard to such credits, allowances, and other adjustments, including the right
to assert claims objections and/or setoffs with respect to the same.

Pursuant to the Final Order (I) Authorizing Debtors to (A) Pay Employee Compensation and
Benefits and (B)Maintain and Continue Such Benefits and Other Employee Related Programs And
(II) Authorizing Banks and Financial Institutions to Honor and Process Checks and Transfers
Related to Such Payments [Docket No. 115-1], the Bankruptcy Court granted the Debtors authority
to pay or honor certain prepetition obligations for employee wages, salaries, and other
compensation, reimbursable employee expenses, and employee medical and similar benefits. The
Debtors have not listed on Schedule E/F certain wage and wage-related obligations that they have
paid or for which they have been granted authority to pay and intend to pay pursuant to the Wages
Order.

Pursuant to the Final Order (I) Authorizing Debtors to Honor Prepetition Obligations to
Customers and Continue Certain Customer Programs and (II) Authorizing Banks and Financial
Institutions to Honor and Process Checks and Transfers Related to Such Obligations [Docket No.
118], the Bankruptcy Court granted the Debtors authority to pay or honor certain prepetition
obligations owing to customers. The Debtors have not listed on Schedule E/F certain customer
warranty and training obligations that they have paid or for which they have been granted authority
to pay and intend to pay pursuant to the Wage and Customer Program Orders.

Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
reserves. Such amounts are, however, reflected on the Debtor’s books and records as required in
accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
specific claims as of the Petition Date. The Debtors have made every effort to include as
contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’ open
accounts payable that is associated with an account that has a receipt not invoiced.

The claims listed in Schedule F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. While reasonable efforts have been made to
determine the date upon which each claim in Schedule F was incurred or arose, making all such
determinations would be unduly burdensome and cost prohibitive and, therefore, the Debtors do
not list a date for each claim listed on Schedule F.

In addition, certain claims listed on Schedule F may be entitled to priority under 11 U.S.C.
§ 503(b)(9). The Debtors have made their best efforts to include all trade creditors on Schedule F;
however, the Debtors believe there are instances where vendors have yet to provide proper invoices
for prepetition goods or services.

Deferred compensation claims are listed according to the Debtor that employed the employee at
the time of filing or the last employer of the former employee. This is despite the fact that certain
             Case 18-12309-CSS         Doc 251      Filed 12/07/18     Page 10 of 57



claims were potentially incurred while an employee was employed by multiple other debtor
entities.

Schedule G. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G regarding executory contracts and unexpired leases, inadvertent errors, omissions, or
over-inclusions may have occurred. The Debtors reserve all of their rights to dispute the validity,
status or enforceability of any contracts, agreements, or leases set forth in Schedule G and to amend
or supplement such Schedule as necessary.

The contracts, agreements, and leases listed on Schedule G may have expired or may have been
extended by evergreen clauses, modified, amended, and supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letter, and other documents,
instruments, and agreements which may not be listed therein.

In the ordinary course of business, the Debtors have entered into numerous agreements, both
written and oral, regarding the provision of certain services on a month-to-month basis, as well as
purchase orders. The Debtors generally do not believe that such agreements constitute executory
contracts and therefore, such agreements are not listed individually on Schedule G. Nevertheless,
the Debtors reserve the right to assert that such agreements constitute executory contracts.

In some cases, the same supplier or provider may have multiple agreements listed in Schedule G.
These agreements represent distinct agreements between the applicable Debtor and such supplier
or provider and will be listed as multiple contracts under the same counterparty.

Certain of the leases and contracts listed on Schedule G may contain certain renewal options,
guarantees of payment, options to purchase, rights of first refusal, and other miscellaneous rights.
Such rights, powers, duties, and obligations are not set forth on Schedule G. In addition, the
applicable Debtor may have entered into various other types of agreements in the ordinary course
of their business, such as easements, right of way, subordination, nondisturbance and attornment
agreements, supplemental agreements, amendments/letter agreements, title agreements, and
confidentiality agreements. Such documents may not be set forth on Schedule G.

In addition, certain of the agreements listed on Schedule G may be in the nature of conditional
sales agreements or secured financings. The Debtors reserve all rights to dispute or challenge the
characterization of the structure of any transaction, or any document or instrument (including,
without limitation, any intercompany agreement) related to claims against or interest in any
Debtor. Finally certain of the executory agreements may not have been memorialized and could
be subject to dispute.

Listing a contract or agreement on this schedule does not constitute, and should not be deemed to
be, an admission that such contract or agreement is an executory contract or unexpired lease. Any
and all of the Debtors’ rights, claims, and causes of action with respect to the contracts and
agreements listed on this schedule are hereby reserved and preserved. Similarly, the listing of a
            Case 18-12309-CSS        Doc 251     Filed 12/07/18    Page 11 of 57



contract or lease on this schedule does not constitute an admission that such document is not a
secured financing.

Absence of listing expired executory contracts on the Schedules does not constitute a waiver of
survival terms and conditions of such experienced contracts. Any survival terms remain in full
force and effect. The Debtors reserve all their rights and reservations.
                   Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 12 of 57
  Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309


                                                                                                                                                                      Check if this is an
Official Form 206Sum                                                                                                                                                  amended filing


Summar y of Assets and Liabilities for Non-Individuals                                                                                                                                  12/15



  Part 1:             Summar y of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    1a. Real property:                                                                                                                                                                 $0.00
            Copy line 88 from Schedule A/B...................................................................................................


    1b. Total personal property:
                                                                                                                                                                            $31,010,794.56
            Copy line 91A from Schedule A/B................................................................................................
                                                                                                                                                                             + Undetermined

    1c. Total of all property:
                                                                                                                                                                            $31,010,794.56
            Copy line 92 from Schedule A/B...................................................................................................
                                                                                                                                                                             + Undetermined


  Part 2:             Summar y of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule
                                                                                                                                                                              $3,876,508.00
                                                                                                                                                                                     $0
    D............................................................................................................................................................


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  $1,050.00
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................

    3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule                                                                                      $66,909,581.60
            E/F....................................................................................................................................................
                                                                                                                                                                             + Undetermined


                                                                                                                                                                             $70,787,139.60
4. Total liabilities..................................................................................................................................
    Lines 2 + 3a + 3b                                                                                                                                                        + Undetermined



Official Form 206                                                Summary of Assets and Liabilities for Non-Individuals                                                                 page 1
                               Case 18-12309-CSS               Doc 251          Filed 12/07/18          Page 13 of 57

  Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309


                                                                                                                      Check if this is an
                                                                                                                      amended filing
Official Form 206A/B
Schedule A/B: Assets — Real and Per sonal Pr oper ty                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).


Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



   Part 1:            Cash and cash equivalents

    1. Does the debtor have any cash or cash equivalents
       No. Go to Part 2.

       Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                  Current value of debtor’s
                                                                                                                               interest

                                                                                                                         $                     0.00
    2. Cash on hand
    3. Checking, savings, money market, or financial brokerage accounts (Identify all)
    Name of institution (bank or brokerage firm)     Type of account      Last 4 digits of account number
    See Exhibit 3 - Accounts                                                                                             $                  49.35




    4. Other cash equivalents (Identify all)
    See Exhibit 4 - Other Cash Equivalents                                                                               $           132,759.46
                                                                                                                                  + Undetermined


    5. Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                    $           132,808.81
                                                                                                                                  + Undetermined




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                      Page 1 of 9
                          Case 18-12309-CSS                     Doc 251            Filed 12/07/18              Page 14 of 57
   Part 2:            Deposits and pr epayments

   6. Does the debtor have any deposits or prepayments?
      No. Go to Part 3.
      Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor’s interest
   7. Deposits, including security deposits and utility deposits
   Description, including name of holder of deposit
   NONE                                                                                                                     $                  0.00



   8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of deposit
   NONE                                                                                                                     $                  0.00



   9. Total of Part 2.
      Add lines 7 through 8. Copy the total to line 81.                                                                     $                  0.00

   Part 3:            Accounts r eceivable

   10. Does the debtor have any accounts receivable?
      No. Go to Part 4.
      Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor’s interest
   11. Accounts receivable
      11a. 90 days old or less:      $                + Undetermined     -     $                + Undetermined          =   $                  0.00
                                                face amount                        doubtful or uncollectible accounts

      11b. Over 90 days old:         $                 + Undetermied     -     $                 + Undetermined         =   $                  0.00
                                                face amount                        doubtful or uncollectible accounts

   12. Total of Part 3                                                                                                                         0.00
                                                                                                                            $
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


   Part 4:            Investments

   13. Does the debtor own any investments?
      No. Go to Part 5.
      Yes. Fill in the information below.                                                           Valuation method            Current value of
                                                                                                  used for current value        debtor’s interest

   14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   NONE                                                                                                                     $                  0.00




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 2 of 9
                       Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 15 of 57
     15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
     Name of fund or stock:                                         % of ownership:
     See Exhibit 15 - Non-Publicly Traded Stock                                    %                                       $                 0.00
                                                                                                                                   + Undetermined

     16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not
     included in Part 1
     Describe:
     NONE                                                                                                                  $                 0.00


     17. Total of Part 4
                                                                                                                           $                 0.00
        Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                   + Undetermined



    Part 5:            Inventor y, excluding agr icultur e assets
     18. Does the debtor own any inventory (excluding agriculture assets)
        No. Go to Part 6.
        Yes. Fill in the information below.

     General description                        Date of the last            Net book value of      Valuation method used       Current value of
                                               physical inventory            debtor's interest        for current value        debtor’s interest

     19. Raw materials
     NONE                                                               $                   0.00                           $                 0.00
                                                MM / DD / YYYY

     20. Work in progress
     NONE                                                               $                   0.00                           $                 0.00
                                                MM / DD / YYYY

     21. Finished goods, including goods held for resale
     NONE                                                               $                   0.00                           $                 0.00
                                                MM / DD / YYYY

     22. Other inventory or supplies
     NONE                                                               $                   0.00                           $                 0.00
                                                MM / DD / YYYY

     23. Total of Part 5                                                                                                   $                 0.00
       Add lines 19 through 22. Copy the total to line 84.

     24. Is any of the property listed in Part 5 perishable?
        No
        Yes

     25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy
     was filed?
        No
        Yes. Book value ____________________ Valuation method ___________________________ Current value ____________________


     26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
        No
        Yes


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                   Page 3 of 9
                            Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 16 of 57
    Part 6:            Far ming and fishing-r elated assets (other than titled motor vehicles and land)

     27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor
     vehicles and land)?
       No. Go to Part 7.
       Yes. Fill in the information below.

     General description                                                     Net book value of      Valuation method used       Current value of
                                                                              debtor's interest        for current value        debtor’s interest
                                                                             (Where available)

     28. Crops—either planted or harvested
     NONE                                                                $                   0.00                           $                 0.00

     29. Farm animals Examples: Livestock, poultry, farm-raised fish
     NONE                                                                $                   0.00                           $                 0.00


    30. Farm machinery and equipment (Other than titled motor vehicles)
    NONE                                                                 $                   0.00                           $                 0.00

    31. Farm and fishing supplies, chemicals, and feed
    NONE                                                                 $                   0.00                           $                 0.00

    32. Other farming and fishing-related property not already listed in Part 6
    NONE                                                                 $                   0.00                           $                 0.00



    33 . Total of Part 6                                                                                                    $                 0.00
      Add lines 28 through 32. Copy the total to line 85..


    34. Is the debtor a member of an agricultural cooperative?
       No
       Yes. Is any of the debtor’s property stored at the cooperative?
          No
          Yes


    35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy
    was filed?
       No
       Yes. Book value ____________________ Valuation method ___________________________ Current value ____________________


    36. Is a depreciation schedule available for any of the property listed in Part 6?
       No
       Yes

    37. Has any of the property listed in Part 6 been appraised by a professional within the last year
       No
       Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 4 of 9
                              Case 18-12309-CSS                Doc 251        Filed 12/07/18        Page 17 of 57
    Part 7:            Office fur nitur e, fixtur es, and equipment; and collectibles
     38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                                Net book value of      Valuation method used       Current value of
                                                                         debtor's interest        for current value        debtor’s interest
                                                                        (Where available)

     39. Office furniture
     NONE                                                           $                   0.00                           $                  0.00

     40. Office fixtures
     NONE                                                           $                   0.00                           $                  0.00


     41. Office equipment, including all computer equipment and communication systems equipment and
     software
     NONE                                                           $                   0.00                           $                  0.00


     42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures,
     or other art objects; china and crystal; stamp, coin, or baseball card collections; other collections,
     memorabilia, or collectibles
     NONE                                                           $                   0.00                           $                  0.00


     43. Total of Part 7.                                                                                              $                  0.00
       Add lines 39 through 42. Copy the total to line 86.

     44. Is a depreciation schedule available for any of the property listed in Part 7?
        No
        Yes

     45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
        No
        Yes

    Part 8:            Machiner y, equipment, and vehicles

     46. Does the debtor own or lease any machinery, equipment, or vehicles?
        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                                Net book value of      Valuation method used       Current value of
     Include year, make, model, and identification numbers (i.e.,        debtor's interest        for current value        debtor’s interest
     VIN, HIN, or N-number)


     47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
     NONE                                                           $                   0.00                           $                  0.00




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                             Page 5 of 9
                       Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 18 of 57
     48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
     homes, personal watercraft, and fishing vessels
     NONE                                                                    $                  0.00                                   $                  0.00


     49. Aircraft and accessories
     NONE                                                                    $                  0.00                                   $                  0.00


     50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
     See Exhibit 50 - Machinery                                              $            307,363.45                                   $          307,363.45
                                                                                      + Undetermined                                           + Undetermined

     51. Total of Part 8.                                                                                                              $          307,363.45
     Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                               + Undetermined

     52. Is a depreciation schedule available for any of the property listed in Part 8?
        No
        Yes

     53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
        No
        Yes

    Part 9:              Real pr oper ty

     54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.

     55. Any building, other improved real estate, or land which the debtor owns or in which the
     debtor has an interest
     Description and location of property                        Nature and           Net book value of        Valuation method            Current value of
     Include street address or other description such as         extent of debtor's    debtor's interest      used for current value       debtor’s interest
     Assessor Parcel Number (APN), and type of property (for     interest in
     example, acreage, factory, warehouse, apartment or office   property
     building), if available.

     NONE                                                                             $                0.00                            $                  0.00



     56. Total of Part 9.
                                                                                                                                       $                  0.00
         Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
         Copy the total to line 88.


     57. Is a depreciation schedule available for any of the property listed in Part 9?
        No
        Yes


     58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
        No
        Yes




Official Form 206A/B                             Schedule A/B: Assets — Real and Personal Property                                          Page 6 of 9
                              Case 18-12309-CSS                  Doc 251          Filed 12/07/18           Page 19 of 57
    Part 10:           Intangibles and intellectual pr oper ty

    59. Does the debtor have any interests in intangibles or intellectual property?
       No. Go to Part 11.
       Yes. Fill in the information below.

    General description                                                     Net book value of       Valuation method used       Current value of
                                                                             debtor's interest         for current value        debtor’s interest
                                                                            (Where available)


    60. Patents, copyrights, trademarks, and trade secrets
    NONE                                                                $                   0.00                            $                    0.00

    61. Internet domain names and websites
    See Exhibit 61 - Internet Domain Names                              $                   0.00                            $                    0.00
                                                                                 + Undetermined                                     + Undetermined
    62. Licenses, franchises, and royalties
    NONE                                                                $                   0.00                            $                    0.00

    63. Customer lists, mailing lists, or other compilations
    See Exhibit 63 - Customer Lists                                     $                   0.00                            $                    0.00
                                                                                 + Undetermined                                     + Undetermined
    64. Other intangibles, or intellectual property
    See Exhibit 64 - Other Intangibles                                  $         85,200,000.00                             $                    0.00
                                                                                 + Undetermined                                     + Undetermined
    65. Goodwill
    NONE                                                                $                   0.00                            $                    0.00


    66. Total of Part 10.                                                                                                   $                   0.00
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                    + Undetermined


    67. Do your lists or records include personally identifiable information of customers (as defined in
    11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

    68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
       No
       Yes

    69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes


    Part 11:           All other assets
    70. Does the debtor own any other assets that have not yet been reported on this form?
         Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes. Fill in the information below.


Official Form 206A/B                         Schedule A/B: Assets — Real and Personal Property                                    Page 7 of 9
                              Case 18-12309-CSS                   Doc 251           Filed 12/07/18           Page 20 of 57

                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest
    71. Notes receivable
    Description (include name of obligor)
    See Exhibit 71 - Notes Receivable                  $        30,570,622.30   -     $                           0.00    =   $       30,570,622.30
                                                           Total face amount         doubtful or uncollectible accounts

    72. Tax refunds and unused net operating losses (NOLs)
    Description (for example, federal, state, local)
    See Exhibit 72 - Tax Refund                                                                  Tax year                     $                   0.00
                                                                                                                                      + Undetermined

    73. Interests in insurance policies or annuities
    NONE                                                                                                                      $                   0.00

    74. Causes of action against third parties (whether or not a lawsuit has been filed)
    See Exhibit 74 - Cause of Action                                                                                          $                   0.00

       Nature of claim                                                                                                                + Undetermined

       Amount requested $

    75. Other contingent and unliquidated claims or causes of action of every nature, including
    counterclaims of the debtor and rights to set off claims
    NONE                                                                                                                      $                   0.00

       Nature of claim

       Amount requested $

    76. Trusts, equitable or future interests in property
    NONE                                                                                                                      $                   0.00


    77. Other property of any kind not already listed Examples: Season tickets, country club membership
    NONE                                                                                                                      $                   0.00



    78. Total of Part 11.                                                                                                     $       30,570,622.30
      Add lines 71 through 77. Copy the total to line 90.                                                                             + Undetermined


    79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                     Page 8 of 9
                                      Case 18-12309-CSS                      Doc 251            Filed 12/07/18           Page 21 of 57

    Part 12:               Summar y
     In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                                            Current value of                   Current value
                                                                                                                  personal property                 of real property

     80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                   $          132,808.81
                                                                                                                      + Undetermined

     81. Deposits and prepayments. Copy line 9, Part 2.                                                       $                 0.00


     82. Accounts receivable. Copy line 12, Part 3.                                                           $                 0.00



     83. Investments. Copy line 17, Part 4.                                                                   $                 0.00
                                                                                                                      + Undetermined

     84. Inventory. Copy line 23, Part 5.                                                                     $                 0.00


     85. Farming and fishing-related assets. Copy line 33, Part 6.                                            $                 0.00


     86. Office furniture, fixtures, and equipment; and collectibles.                                         $                 0.00
          Copy line 43, Part 7.

     87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                            $          307,363.45
                                                                                                                      + Undetermined

     88. Real property. Copy line 56, Part 9...............................................................                                     $                 0.00
                                  .

     89. Intangibles and intellectual property. Copy line 66, Part 10.                                        $                 0.00
                                                                                                                      + Undetermined

     90. All other assets. Copy line 78, Part 11.                                                             $        30,570,622.30
                                                                                                                      + Undetermined

     91. Total. Add lines 80 through 90 for each column. ....................................... 91a.         $        31,010,794.56     91b.   $                 0.00
                                                                                                                      + Undetermined


     92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................   $      31,010,794.56
                                                                       .                                                                               + Undetermined




Official Form 206A/B                                 Schedule A/B: Assets — Real and Personal Property                                              Page 9 of 9
      Debtor _______________________________________________
               Name
                                     Case 18-12309-CSS ,
              Kestrel Aircraft Company, Inc.
                                                               Doc 251     Filed 12/07/18   Case number (if known) ______________________
                                                                                            _
                                                                                              Page 22 of 57 18-12309



                                                PART 1, EXHIBIT 3 - ACCOUNTS
                                                               (Continuation Sheet)

        Name of institution (bank or brokerage firm)     Type of account              Last 4 digits of account       Current value of
                                                                                      number                         debtor's interest

3.1     TD Bank                                         Money Market Account                 XXX - 9000                            $49.35


                                                                                                          Total                   $49.35




        Sheet no. 1 of 1 continuation sheets
Debtor _______________________________________________
        Kestrel Aircraft Company,
                            Case  Inc.18-12309-CSS     ,Doc   251   Filed 12/07/18    Case number
                                                                                     Page    23 of(if known)
                                                                                                      57       ______________________
                                                                                                               18-12309
         Name                                                                         _




                           PART 1, EXHIBIT 4 - OTHER CASH EQUIVALENTS
                                                         (Continuation Sheet)

    Other cash equivalents                                                                                        Current value of
                                                                                                                  debtor’s interest

4.1 National Bank of Commerce - NMTC Escrow Account                                                                        $132,759.46


                                                                                                     Total                 132,759.46
                                                                                                                       + Undetermined




    Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
            Name
                                  Case 18-12309-CSS ,
           Kestrel Aircraft Company, Inc.
                                                            Doc 251     Filed 12/07/18       Case number (if known) ______________________
                                                                                             _
                                                                                               Page 24 of 57 18-12309



           PART 4, EXHIBIT 15 - NON-PUBLICLY TRADED STOCK AND INTERESTS
                                                            (Continuation Sheet)

     Name of entity                                                % of ownership     Valuation method used for       Current value of
                                                                                            current value             debtor's interest

15.1 DR Management, LLC                                                      100.0%             N/A                        + Undetermined

15.2 Kestrel Brunswick Corporation                                           100.0%             N/A                        + Undetermined

15.3 Kestrel Tooling Company                                                 100.0%             N/A                        + Undetermined



                                                                                                           Total                    $0.00
                                                                                                                           + Undetermined




     Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
           Kestrel Aircraft Company,
                               Case  Inc.18-12309-CSS     ,Doc      251    Filed 12/07/18       Case number
                                                                                               Page    25 of(if known)
                                                                                                                57       ______________________
                                                                                                                         18-12309
            Name                                                                                _




                                             PART 8, EXHIBIT 50 - MACHINERY
                                                                (Continuation Sheet)

     General description                                              Net book value of      Valuation method used           Current value of
     Include year, make, model, and identification numbers             debtor's interest        for current value            debtor’s interest

50.1 Vertical Leading Edge, Layup                                              $46,546.83            Cost                            $46,546.83

50.2 Fairing Assy, WTB, FWD, LH, Layup                                         $37,258.44            Cost                            $37,258.44

50.3 Fairing Assy, WTB, FWD, RH, Layup                                         $34,835.31            Cost                            $34,835.31

50.4 Fairing Assy, WTB, LWR, RH, Layup                                         $32,643.96            Cost                            $32,643.96

50.5 Fairing Assy, WTB, LWR, LH, Layup                                         $32,058.22            Cost                            $32,058.22

50.6 Fairing Assy, WTB, AFT, RH, Layup                                         $31,012.43            Cost                            $31,012.43

50.7 Fairing Assy, WTB, MID, RH, Layup                                         $19,036.02            Cost                            $19,036.02

50.8 Fairing Assy, WTB, MID, LH, Layup                                         $18,352.01            Cost                            $18,352.01

50.9 Access Door, Lower Cowl - LH & RH, Layup                                  $10,420.03            Cost                            $10,420.03

50.10 Vertical Leading Edge, T&D                                                $8,848.31            Cost                              $8,848.31

50.11 Fairing, Flap Track, Mid, FWD, LH & RH, Layup                             $6,987.01            Cost                              $6,987.01

50.12 Drain Mast, Laminate - Lower Cowl, LH, Layup                              $5,727.99            Cost                              $5,727.99

50.13 Fairing, MLG Door, LH & RH, Layup                                         $5,213.84            Cost                              $5,213.84

50.14 Drain Mast, Laminate - Lower Cowl, RH, Layup                              $5,123.20            Cost                              $5,123.20

50.15 Access Door, Lower Cowl, LH, T&D                                          $3,817.25            Cost                              $3,817.25

50.16 Access Door, WTB, AFT, LH&RH, Layup                                       $3,800.35            Cost                              $3,800.35

50.17 Fairing, Flap Track, Mid, Fwd, LH&RH, T&D                                 $2,076.62            Cost                              $2,076.62

50.18 Fairing, Flap Track, Mid, Fwd, LH&RH, T&D                                 $2,076.62            Cost                              $2,076.62

50.19 Access Door, WTB, AFT, RH, T&D                                            $1,529.01            Cost                              $1,529.01

50.20 Access Door, Lower Cowl, RH, T&D                                      + Undetermined                                        + Undetermined

50.21 QA Strap, Inspection Plate                                            + Undetermined                                        + Undetermined


                                             Total Net Book Value             $307,363.45       Total Current Value                 $307,363.45
                                                                            + Undetermined                                        + Undetermined




      Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
           Kestrel Aircraft Company,
                               Case  Inc.18-12309-CSS     ,Doc       251    Filed 12/07/18       Case number
                                                                                                Page    26 of(if known)
                                                                                                                 57       ______________________
                                                                                                                          18-12309
            Name                                                                                 _




                                 PART 10, EXHIBIT 61 - INTERNET DOMAIN NAMES
                                                                 (Continuation Sheet)

          General description                                          Net book value of      Valuation method used           Current value of
                                                                        debtor's interest        for current value            debtor’s interest

61.1      kestrel.aero                                                       + Undetermined                                        + Undetermined

61.2      kestrelaircraft.com                                                + Undetermined                                        + Undetermined


                                              Total Net Book Value                    $0.00      Total Current Value                        $0.00
                                                                             + Undetermined                                        + Undetermined




       Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
           Kestrel Aircraft Company,
                               Case  Inc.18-12309-CSS     ,Doc       251    Filed 12/07/18       Case number
                                                                                                Page    27 of(if known)
                                                                                                                 57       ______________________
                                                                                                                          18-12309
            Name                                                                                 _




                                          PART 10, EXHIBIT 63 - CUSTOMER LISTS
                                                                 (Continuation Sheet)

          General description                                          Net book value of      Valuation method used           Current value of
                                                                        debtor's interest        for current value            debtor’s interest

63.1      Owner/ Operator List of ~300 entities                              + Undetermined                                        + Undetermined


                                              Total Net Book Value                    $0.00      Total Current Value                        $0.00
                                                                             + Undetermined                                        + Undetermined




       Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
           Kestrel Aircraft Company,
                               Case  Inc.18-12309-CSS     ,Doc       251   Filed 12/07/18        Case number
                                                                                                Page    28 of(if known)
                                                                                                                 57       ______________________
                                                                                                                          18-12309
            Name                                                                                 _




                                      PART 10, EXHIBIT 64 - OTHER INTANGIBLES
                                                                 (Continuation Sheet)

          General description                                          Net book value of      Valuation method used           Current value of
                                                                        debtor's interest        for current value            debtor’s interest

64.1      Kestrel Marketing Mockup                                           + Undetermined                                        + Undetermined

64.2      Management accumulated know-how                                   $21,300,000.00                                         + Undetermined

64.3      Purchased Intellectual Property                                   $63,900,000.00                                         + Undetermined


                                              Total Net Book Value         $85,200,000.00       Total Current Value                         $0.00
                                                                           + Undetermined                                          + Undetermined




       Sheet no. 1 of 1 continuation sheets
  Debtor _______________________________________________
          Kestrel Aircraft Company,
                              Case  Inc.18-12309-CSS     ,Doc   251    Filed 12/07/18         Case number
                                                                                             Page    29 of    57
                                                                                                          (if known)   ______________________
                                                                                                                       18-12309
           Name                                                                               _




                                       PART 11, EXHIBIT 71 - NOTES RECEIVABLES
                                                            (Continuation Sheet)

Description (including name of obligor)                                                                                    Current value of
                                                                                                                           debtor’s interest


Inter affiliate amount owed by Kestrel Manufacturing, LLC      $22,816,068.29     -                  $0.00   =                 $22,816,068.29
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by Kestrel Brunswick Corp.           $7,043,561.17    -                  $0.00   =                  $7,043,561.17
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by Kestrel Tooling Company             $600,300.00    -                  $0.00   =                    $600,300.00
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by DR Management, LLC                   $59,050.00    -                  $0.00   =                     $59,050.00
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by Eclipse Aerospace, Inc.              $25,749.05    -                  $0.00   =                     $25,749.05
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by KAC Finance Company, Inc.            $24,642.43    -                  $0.00   =                     $24,642.43
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount


Inter affiliate amount owed by ACC Manufacturing, Inc.                $1,251.36   -                  $0.00   =                       $1,251.36
                                                            Total face amount             doubtful or
                                                                                      uncollectible amount




                                                                                                             Total             $30,570,622.30




Sheet no. 1 of 1 continuation sheets
  Debtor _______________________________________________
          Kestrel Aircraft Company,
                              Case  Inc.18-12309-CSS     ,Doc   251   Filed 12/07/18          Case number
                                                                                             Page    30 of(if known)
                                                                                                              57       ______________________
                                                                                                                       18-12309
           Name                                                                               _




             PART 11, EXHIBIT 72 - TAX REFUNDS AND NET OPERATING LOSSES
                                                           (Continuation Sheet)

    General Description                                  Type                     Tax year          Amount                 Current value of
                                                                                                                           debtor’s interest

72.1 Unknown                                                                                        + Undetermined              + Undetermined


                                                                                                             Total                       $0.00
                                                                                                                                + Undetermined




    Sheet no. 1 of 1 continuation sheets
   Debtor _______________________________________________
           Kestrel Aircraft Company,
                               Case  Inc.18-12309-CSS     ,Doc   251   Filed 12/07/18    Case number
                                                                                        Page    31 of(if known)
                                                                                                         57       ______________________
                                                                                                                  18-12309
            Name                                                                         _




             PART 11, EXHIBIT 74 - CAUSES OF ACTION AGAINST THIRD PARTIES
                                                            (Continuation Sheet)

     General description                                    Nature of claim              Amount requested             Current value of
                                                                                                                      debtor’s interest

74.1 Mason Holland-Lender dispute                           Tortious interference             + Undetermined               + Undetermined

74.2 Resurgent Aviation Solutions, LLC / Cary Winter        Tort int; contract breach         + Undetermined               + Undetermined

74.3 Kenneth Ross-Business Dispute                          Tort int; contract breach         + Undetermined               + Undetermined

74.4 Traverse, LLC - Business Dispute                       Breach of contract                + Undetermined               + Undetermined


                                                                                                        Total                       $0.00
                                                                                                                           + Undetermined




     Sheet no. 1 of 1 continuation sheets
                   Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 32 of 57
 Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309



                                                                                                                                  Check if this is an
Official Form 206D                                                                                                                amended filing

Schedule D: Cr editor s Who Have Claims Secur ed by Pr oper ty                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on
      this form.
      Yes. Fill in all of the information below.

 Part 1:                List Cr editor s Who Have Secur ed Claims

2. List in alphabetical order all creditors who have secured claims.
      If a creditor has more than one secured claim, list the creditor separately for each claim.
                                                                                                        Column A                  Column B
                                                                                                        Amount of claim           Value of collateral
                                                                                                        Do not deduct the value   that supports this
                                                                                                        of collateral.            claim

2.2       Creditor’s name                               Describe debtor’s property that is subject               $474,133.00            + Undetermined
                                                        to a lien:
          Midcoast Regional Redevelopment
          Authority                                     Certain property of Kestrel Aircraft
                                                        Company, Inc.
          Creditor’s mailing address
          ATTN: JEREMY R. FISCHER
                                                        Describe the lien
          84 MARGINAL WAY, SUITE 600                    Prommisory Note
          PORTLAND    ME 04101-248

          Creditor’s email address, if                  Is the creditor an insider or related party?
          known
                                                           No
                                                           Yes
          Date debt was incurred
                                                        Is anyone else liable on this claim?
                                                           No
          Last 4 digits of account                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
          number
                                                        As of the petition filing date, the claim is:
          Do multiple creditors have an
          interest in the same property?                Check all that apply.
                                                            Contingent
             No
             Yes. Specify each creditor,                    Unliquidated
             including this creditor, and its               Disputed
             relative priority.
             See Global Notes




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                    Page 1 of 3
                             Case 18-12309-CSS                  Doc 251          Filed 12/07/18
                                                                                            Column APage 33 ofColumn
                                                                                                               57 B
                                                                                                    Amount of claim           Value of collateral
                                                                                                    Do not deduct the value   that supports this
                                                                                                    of collateral.            claim

2.4   Creditor’s name                               Describe debtor’s property that is subject             $3,402,375.00            + Undetermined
                                                    to a lien:
      Wisconsin Economic Development
      Corporation                                   Substantially all assets of Kestrel Aircraft
                                                    Company, Inc.
      Creditor’s mailing address
      201 W WASHINGTON AVENUE
                                                    Describe the lien
      MADISON           WI     53703                Prommisory Note

      Creditor’s email address, if                  Is the creditor an insider or related party?
      known
                                                       No
                                                       Yes
      Date debt was incurred
                                                    Is anyone else liable on this claim?
                                                       No
      Last 4 digits of account                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
      number
                                                    As of the petition filing date, the claim is:
      Do multiple creditors have an
      interest in the same property?                Check all that apply.
                                                        Contingent
         No
                                                        Unliquidated
         Yes. Specify each creditor,
         including this creditor, and its               Disputed
         relative priority.
         See Global Notes

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                       $ 3,876,508.00
Additional Page, if any.




Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                                   Page 2 of 3
                          Case 18-12309-CSS           Doc 251        Filed 12/07/18        Page 34 of 57

 Part 2:             List Other s to Be Notified for a Debt Alr eady Listed in Par t 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1.
Examples of entities that may be listed are collection agencies, assignees of claims listed above, and
attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If
additional pages are needed, copy this page.




Official Form 206D                  Schedule D: Creditors Who Have Claims Secured by Property              Page 3 of 3
                   Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 35 of 57
 Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309



                                                                                                                 Check if this is an
Official Form 206E/F                                                                                             amended filing


Schedule E/F: Cr editor s Who Have Unsecur ed Claims                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also
list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory
Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is
needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.



 Part 1:            List All Cr editor s with PRIORITY Unsecur ed Claims

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       No. Go to Part 2.
       Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in
 part. If the debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional
 Page of Part 1.
2.9     Priority creditor’s name and mailing address      As of the petition filing date, the      Total claim         Priority amount
                                                          claim is:
                                                                                                       $1,050.00         + Undetermined
                                                          Check all that apply.
        Franchise Tax Board
                                                              Contingent
        PO BOX 942857
                                                              Unliquidated

                                                              Disputed
        SACRAMENTO          CA      94257-0540


         Date or dates debt was incurred                  Basis for the claim:
                                                          Taxing Authority

        Last 4 digits of account                           Is the claim subject to offset?
        number
                                                             No
         Specify Code subsection of PRIORITY                 Yes
         unsecured
         claim: 11 U.S.C. § 507(a) (______)
                                       88




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 1 of 14
                         Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 36 of 57
Part 2:             List All Cr editor s with NONPRIORITY Unsecur ed Claims
 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than
 6 creditors with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                             Amount of claim
  3.1     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:        $3,031,615.61
                                                             Check all that apply.

          Alan Klapmeier                                         Contingent
                                                                 Unliquidated
          PO Box 1045
                                                                 Disputed

          Proctor             MN     55810
                                                             Basis for the claim:
          Date or dates debt was incurred                    Loan provided to Debtor


                                                             Is the claim subject to offset?
          Last 4 digits of account                              No
          number                                                Yes


                                                                                                             Amount of claim
  3.2     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:              $651.54
                                                             Check all that apply.

          Alan Klapmeier                                         Contingent
                                                                 Unliquidated
          PO Box 1045
                                                                 Disputed

          Proctor             MN     55810
                                                             Basis for the claim:
          Date or dates debt was incurred                    Reimburseable business expenses


                                                             Is the claim subject to offset?
          Last 4 digits of account                              No
          number                                                Yes


                                                                                                             Amount of claim
  3.3     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:           $66,053.07
                                                             Check all that apply.

          Anthony Galley                                         Contingent
                                                                 Unliquidated
          14 RIVERSIDE CLOSE
                                                                 Disputed
          WILSHIRE
          LAVERSTOCK                 SP1 1QW
                                                             Basis for the claim:
          Date or dates debt was incurred                    Unsecured lender


                                                             Is the claim subject to offset?
          Last 4 digits of account                              No
          number                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                           Page 2 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 37 of 57
                                                                                                              Amount of claim
  3.4     Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:               $898.09
                                                              Check all that apply.

          AT&T                                                    Contingent
                                                                  Unliquidated
          AT&T MOBILITY
                                                                  Disputed
          PO BOX 6463
          CAROL STREAM IL            60197-6463
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.6     Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         $19,706,449.00
                                                              Check all that apply.

          CCM Community Development XXIII, LLC                    Contingent
                                                                  Unliquidated
          100 COMMERCIAL STREET, SUITE 406
                                                                  Disputed

          PORTLAND            ME     04101
                                                              Basis for the claim:
          Date or dates debt was incurred                     Unsecured note guarantor


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.7     Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:            $18,388.47
                                                              Check all that apply.

          DLA Piper, LLP                                          Contingent
                                                                  Unliquidated
          PO BOX 64029
                                                                  Disputed

          BALTIMORE           MD     21264-4029
                                                              Basis for the claim:
          Date or dates debt was incurred                     Professional Services

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                              Page 3 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 38 of 57
                                                                                                              Amount of claim
  3.8     Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:           $479,421.00
                                                              Check all that apply.

          Douglas County Revolving Loan Fund, Inc                 Contingent
                                                                  Unliquidated
          1401 TOWER AVENUE, SUITE 302
                                                                  Disputed

          SUPERIOR            WI     54880
                                                              Basis for the claim:
          Date or dates debt was incurred                     Unsecured note holder


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.9     Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:             $1,338.70
                                                              Check all that apply.

          Drummond Woodsum                                        Contingent
                                                                  Unliquidated
          Brunswick Aerospace ATTN: ACCOUNTS RECE
                                                                  Disputed
          84 MARGINAL WAY, SUITE 600
          PORTLAND            ME     04101-2480
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.10    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         + Undetermined
                                                              Check all that apply.

          Eclipse Aerospace, Inc.                                 Contingent
                                                                  Unliquidated
          3250 Spirit Drive SE
                                                                  Disputed

          Albuquerque         NM     87106
                                                              Basis for the claim:
          Date or dates debt was incurred                     Inter affiliate amount owed

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             Page 4 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 39 of 57
                                                                                                              Amount of claim
  3.11    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:          $192,000.00
                                                              Check all that apply.

          Farnborough Aircraft                                    Contingent
                                                                  Unliquidated
          FARNBOROUGH AIRPORT
                                                                  Disputed

          HAMPSHIRE                  GU14 6XA
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.12    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:           $37,532.50
                                                              Check all that apply.

          Fredrikson & Byron                                      Contingent
                                                                  Unliquidated
          200 SOUTH 6TH ST #4000
                                                                  Disputed

          MINNEAPOLIS          MN    55402
                                                              Basis for the claim:
          Date or dates debt was incurred                     Professional Services


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.13    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:           $44,500.00
                                                              Check all that apply.

          Global Access LLC                                       Contingent
                                                                  Unliquidated
          PO BOX 2184
                                                                  Disputed

          MINNEAPOLIS          MN    55402
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            Page 5 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 40 of 57
                                                                                                              Amount of claim
  3.14    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:            $8,697.58
                                                              Check all that apply.

          Inventus                                                Contingent
                                                                  Unliquidated
          PO BOX 130114
                                                                  Disputed

          DALLAS              TX      75313
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.15    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:            $2,900.00
                                                              Check all that apply.

          Jeff Foster Trucking, Inc                               Contingent
                                                                  Unliquidated
          PO BOX 367
                                                                  Disputed

          SUPERIOR            WI      54880
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.16    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:          $174,965.66
                                                              Check all that apply.

          Kestrel Brunswick Corporation                           Contingent
                                                                  Unliquidated
          PO Box 1045
                                                                  Disputed

          Proctor             MN      55810
                                                              Basis for the claim:
          Date or dates debt was incurred                     Inter affiliate amount owed

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                           Page 6 of 14
                         Case 18-12309-CSS                  Doc 251        Filed 12/07/18           Page 41 of 57
                                                                                                              Amount of claim
  3.17    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:           $300,598.27
                                                              Check all that apply.

          Kestrel Manufacturing, LLC                              Contingent
                                                                  Unliquidated
          PO Box 1045
                                                                  Disputed

          Proctor             MN     55810
                                                              Basis for the claim:
          Date or dates debt was incurred                     Inter affiliate amount owed


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.18    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         + Undetermined
                                                              Check all that apply.

          LIVING BENEFITS ASSET MANAGEMENT, L                     Contingent
                                                                  Unliquidated
          FISHERBROYLES, LLP
                                                                  Disputed
          4514 COLE AVE, STE 600
          DALLAS              TX     75205
                                                              Basis for the claim:
          Date or dates debt was incurred                     Litigation


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.19    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         + Undetermined
                                                              Check all that apply.

          Midcoast Regional Redevelopment Authority               Contingent
                                                                  Unliquidated
          AUTHORITY C/O DRUMMOND WOODSUM
                                                                  Disputed
          84 MARGINAL WAY, SUITE 600
          PORTLAND            ME     04101-2480
                                                              Basis for the claim:
          Date or dates debt was incurred                     Litigation

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             Page 7 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 42 of 57
                                                                                                              Amount of claim
  3.20    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:               $83.40
                                                              Check all that apply.

          MSC Industrial Supply Co.                               Contingent
                                                                  Unliquidated
          75 MAXESS ROAD
                                                                  Disputed

          MELVILLE            NY      11747
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.21    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:               $50.00
                                                              Check all that apply.

          Northland Foods & Distribution Inc                      Contingent
                                                                  Unliquidated
          5045 SOUTH POND DRIVE
                                                                  Disputed
          PO BOX 108
          POPLAR              WI      54864
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.22    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         $7,592,032.80
                                                              Check all that apply.

          OAC Management, Inc.                                    Contingent
                                                                  Unliquidated
          3250 Spirit Drive SE
                                                                  Disputed

          Albuquerque         NM      87106
                                                              Basis for the claim:
          Date or dates debt was incurred                     Inter affiliate amount owed

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            Page 8 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 43 of 57
                                                                                                              Amount of claim
  3.23    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         + Undetermined
                                                              Check all that apply.

          Ohio National Life Insurance Company                    Contingent
                                                                  Unliquidated
          PO Box 237
                                                                  Disputed

          Cincinatti          OH     45201
                                                              Basis for the claim:
          Date or dates debt was incurred                     Claim relating to New Market Tax Credit


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.24    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         $2,951,691.00
                                                              Check all that apply.

          ONE Aviation Corporation                                Contingent
                                                                  Unliquidated
          3250 Spirit Drive SE
                                                                  Disputed

          Albuquerque         NM     87106
                                                              Basis for the claim:
          Date or dates debt was incurred                     Inter affiliate amount owed


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.25    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         + Undetermined
                                                              Check all that apply.

          Pete Coad                                               Contingent
                                                                  Unliquidated
          127 HARDING AVE
                                                                  Disputed

          Los Gatos           CA     95030-6304
                                                              Basis for the claim:
          Date or dates debt was incurred                     Loan provided to Debtor

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             Page 9 of 14
                         Case 18-12309-CSS                  Doc 251        Filed 12/07/18            Page 44 of 57
                                                                                                               Amount of claim
  3.26    Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:              $668.70
                                                               Check all that apply.

          Praxair Distribution Inc                                 Contingent
                                                                   Unliquidated
          DEPT CH 10660
                                                                   Disputed

          PALATINE            IL       60055-0660
                                                               Basis for the claim:
          Date or dates debt was incurred                      Trade Payable


                                                               Is the claim subject to offset?
          Last 4 digits of account                                No
          number                                                  Yes


                                                                                                               Amount of claim
  3.27    Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:            $1,689.90
                                                               Check all that apply.

          R. C. Rpgersw & Sons, Inc.                               Contingent
                                                                   Unliquidated
          PO BOX 290
                                                                   Disputed

          BATH                ME       04011
                                                               Basis for the claim:
          Date or dates debt was incurred                      Trade Payable


                                                               Is the claim subject to offset?
          Last 4 digits of account                                No
          number                                                  Yes


                                                                                                               Amount of claim
  3.28    Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:              $800.00
                                                               Check all that apply.

          Reabe Design LLC                                         Contingent
                                                                   Unliquidated
          3242 STRAND ROAD
                                                                   Disputed

          DULUTH              MN       55803
                                                               Basis for the claim:
          Date or dates debt was incurred                      Trade Payable

                                                               Is the claim subject to offset?
          Last 4 digits of account                                No
          number                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                          Page 10 of 14
                            Case 18-12309-CSS               Doc 251       Filed 12/07/18            Page 45 of 57
                                                                                                              Amount of claim
  3.29    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         $1,721,935.00
                                                              Check all that apply.

          Redevelopment Authority of the City of Superior         Contingent
                                                                  Unliquidated
          1316 NORTH 14TH STREET
                                                                  Disputed

          SUPERIOR            WI     54880
                                                              Basis for the claim:
          Date or dates debt was incurred                     Unsecured note holder


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.30    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:              $509.70
                                                              Check all that apply.

          Spectrum Business                                       Contingent
                                                                  Unliquidated
          CHARTER COMMUNICATIONS
                                                                  Disputed
          PO BOX 3019
          MILWAUKEE           WI     54880-1556
                                                              Basis for the claim:
          Date or dates debt was incurred                     Trade Payable


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.31    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:          $530,004.07
                                                              Check all that apply.

          Steven Serfling                                         Contingent
                                                                  Unliquidated
          PO Box 1045
                                                                  Disputed

          Proctor             MN     55810
                                                              Basis for the claim:
          Date or dates debt was incurred                     Deferred Compensation

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            Page 11 of 14
                         Case 18-12309-CSS                  Doc 251       Filed 12/07/18            Page 46 of 57
                                                                                                              Amount of claim
  3.32    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:            $42,307.54
                                                              Check all that apply.

          Van Staagen, Mike                                       Contingent
                                                                  Unliquidated
          6938 Bear Island Rd
                                                                  Disputed

          Duluth              MN     55803
                                                              Basis for the claim:
          Date or dates debt was incurred                     Deferred compensation


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.33    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:         $30,000,000.00
                                                              Check all that apply.

          WCDLF SUB CDE XXXVI, LLC                                Contingent
                                                                  Unliquidated
          201 WEST WASHINGTON AVENUE
                                                                  Disputed
          SUITE 700
          MADISON             WI     53703
                                                              Basis for the claim:
          Date or dates debt was incurred                     Unsecured note guarantor


                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes


                                                                                                              Amount of claim
  3.34    Nonpriority creditor’s name and mailing address     As of the petition filing date, the claim is:              $1,800.00
                                                              Check all that apply.

          Wilkerson, Guthmann & Johnson, Ltd.                     Contingent
                                                                  Unliquidated
          1210 WEST COUNTY ROAD E
                                                                  Disputed
          SUITE 100
          ARDEN HILLS         MN     55112
                                                              Basis for the claim:
          Date or dates debt was incurred                     Professional Services

                                                              Is the claim subject to offset?
          Last 4 digits of account                               No
          number                                                 Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                             Page 12 of 14
                           Case 18-12309-CSS                   Doc 251          Filed 12/07/18            Page 47 of 57
Part 3:             List Other s to Be Notified About Unsecur ed Claims
 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of
 entities that may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured
 creditors.
 If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
 next page.




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 13 of 14
                         Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 48 of 57
Part 4:              Total Amounts of the Pr ior ity and Nonpr ior ity Unsecur ed Claims

 5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                          Total of claim amounts


 5a. Total claims from Part 1                                        5a.                                     $1,050.00



 5b. Total claims from Part 2                                        5b.       +                        $66,909,581.60
                                                                                                        + Undetermined


 5c. Total of Parts 1 and 2                                          5c.                                $66,910,631.60
     Lines 5a + 5b = 5c.
                                                                                                        + Undetermined




Official Form 206E/F                  Schedule E/F: Creditors Who Have Unsecured Claims                       Page 14 of 14
                            Case 18-12309-CSS                   Doc 251         Filed 12/07/18           Page 49 of 57
 Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309


                                                                                                                                 Check if this is an
Official Form 206G                                                                                                               amended filing



Schedule G: Executor y Contr acts and Unexpir ed Leases                                                                                           12/15
Be as complete and accurate as possible. If more space is needed, copy the additional page, numbering the entries consecutively.

   1. Does the debtor have any executory contracts or unexpired leases
       No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       Yes. Fill in the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).

   2. List all contracts and unexpired leases                                                 State the name and mailing address for all other
                                                                                              parties with whom the debtor has an executory
                                                                                              contract or unexpired lease



  2.        State what the contract or lease
            is for and the nature of the                                                      SEE ATTACHED
            debtor’s interest

            State the term remaining


            List the contract number of
            any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                        Page 1 of 1
           Debtor Name: Kestrel Aircraft Company, Inc.
                                                                    Case 18-12309-CSS        Doc 251 Filed 12/07/18
                                                                                   Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                             Page 50 of 57                                    Case No. 18-12309



Creditor's Name                                  Address_1                         Address_2                 City              State        Zip         Country    Description                         Expiration Date
Abbott Aerospace SEZC Ltd. (Grand Cayman)        PO Box 103153                     Baytown Plaza, West Bay   Georgetown        Grand Cayman KY1-1003    USA        Non-Disclosure Agreement              Undetermined
                                                                                   Road
ACE - Applied Composites Engineering             705 S. Girls School Road                                    Indianapolis      IN          46231        USA        Non-Disclosure Agreement               Undetermined

Acme Aerospace, Inc.                             528 West 21st St.                                           Tempe             AZ          85282        USA        Non-Disclosure Agreement               Undetermined
ACR Electroniccs (Artex)                         5757 Ravenswood Road                                        Fort Lauderdale   FL          33312        USA        Non-Disclosure Agreement               Undetermined
ADS Aerospace                                    616 E. 34th St. N                                           Wichita           KS          67219        USA        Non-Disclosure Agreement               Undetermined
Aero Fluid Products                              9060 Winnetka Ave                                           Northridge        CA          91324        USA        Non-Disclosure Agreement               Undetermined
Aero Instruments                                 14901 Emery Ave                                             Cleveland         OH          44135        USA        Non-Disclosure Agreement               Undetermined
Aero Performance Coatings                        5310 Omega Drive                                            Cahokia           IL          62206        USA        Non-Disclosure Agreement               Undetermined
Aero Space Controls Corporation (ASC)            1050 N. Mosley                                              Wichita           KS          67214        USA        Non-Disclosure Agreement               Undetermined

Aero Vodochody                                   U Letiste 374                                               Odolena Voda      Czech                    Czech      Non-Disclosure Agreement               Undetermined
                                                                                                                               Republic                 Republic
AeroPro Aviation Consultants (Susan Fournier)    111 Hunter Road                                             Freeport          ME          04032        USA        Non-Disclosure Agreement               Undetermined

Aerosonic, LLC                                   1212 N. Hercules Ave                                        Clearwater        FL          33675        USA        Non-Disclosure Agreement               Undetermined
Aerospace Manufacturing, Inc.                    1045 Gemini Road                                            Eagan             MN          55121        USA        Non-Disclosure Agreement               Undetermined
Aerospace Systems & Components (ASC)             5201 E. 36th Street North                                   Wichita           KS          67220        USA        Non-Disclosure Agreement               Undetermined

Air Capitol Dial                                 220 N. Vine                                                 Wichita           KS          67203        USA        Non-Disclosure Agreement               Undetermined
Air Comm Corporation                             3330 Airport Rd                                             Boulder           CO          80301        USA        Non-Disclosure Agreement               Undetermined
Air Comm Corporation                             1575 West 124th Avenue            Suite 210                 Westminster       CO          80234        USA        Agreement                              Undetermined
Air Management Technologies, Inc. (AMT)          7822 S. Wheeling Ct.                                        Englewood         CO          80112        USA        Non-Disclosure Agreement               Undetermined

AkzoNobel Aerospace Coatings                  1 East Water Street                                            Waukegan          IL          60085        USA        Non-Disclosure Agreement               Undetermined
Allen Aircraft Products, Inc. (Ohio)          6168 Woodbine Ave                                              Ravenna           OH          44266        USA        Non-Disclosure Agreement               Undetermined
American Kestrel Company, LLC (David Parkins) 211 E. Seneca St.                                              Ithaca            NY          14850        USA        Non-Disclosure Agreement               Undetermined

Ametek Measurement & Powers Systems              50 Fordham Road                                             Wilmington        MA          01887        USA        Non-Disclosure Agreement               Undetermined

APPH Ltd. (England)                              8 Pembroke Court                                            Manor Park        Runcorn     WA7 1TG      England    Non-Disclosure Agreement               Undetermined

Applied Composite Technology Aerospace           425 East 400 North                                          Gunnison          UT          84634        USA        Non-Disclosure Agreement               Undetermined
(ACTA)
Arrow Electronics, Inc.                          7459 S. Lima Street, Bldg 1                                 Englewood         CO          80112        USA        Non-Disclosure Agreement               Undetermined
Arrowhead Products, Inc.                         4411 Katella Avenue                                         Los Alamitos      CA          90720-3514   USA        Non-Disclosure Agreement               Undetermined
Assembly Guidance Systems (MA)                   27 Industrial Ave                                           Chelmsford        MA          01824        USA        Non-Disclosure Agreement               Undetermined
Astronics Advanced Electronic Systems Corp       9845 Willows Road NE                                        Redmond           WA          98052        USA        Non-Disclosure Agreement               Undetermined
(AAEC)
ATA Engineering, Inc.                            1500 Perimeter Parkway            Suite 285                 Huntsville        AL          35806        USA        Non-Disclosure Agreement               Undetermined
Auto-Valve, Inc. (OH)                            1707 Guenther Road                                          Dayton            OH          45417        USA        Non-Disclosure Agreement               Undetermined
Aviation Device and Electronic Components (Av-   1810 Mony St                                                Fort Worth        TX          76102        USA        Non-Disclosure Agreement               Undetermined
DEC)
Aviation Occupant Safety (AOS)                   1176 Telecom Drive                                          Creedmoor         NC          27522        USA        Non-Disclosure Agreement               Undetermined
Avionic Instruments, LLC                         1414 Randolph Ave                                           Avenel            NJ          07001        USA        Non-Disclosure Agreement               Undetermined
Avox Systems (Zodiac Aerospace)                  225 Erie St                                                 Lancaster         NY          14086        USA        Non-Disclosure Agreement               Undetermined
B Miller Products, Inc. (Duluth)                 1617 South Street                                           Duluth            MN          55812        USA        Non-Disclosure Agreement               Undetermined
B/E Aerospace, Inc.                              93 Nettie Fenwick Road                                      Fenwick           WV          26202        USA        Non-Disclosure Agreement               Undetermined

B/E Aerospace, Inc.                              10800 Pflumm Road                                           Lenexa            KS          66215        USA        Non-Disclosure Agreement               Undetermined
Baltek 3A Composites (NC)                        5240 National Center Drive                                  Colfax            NC          27235        USA        Non-Disclosure Agreement               Undetermined
Beaver Aerospace & Defense, Inc.                 11850 Mayfield                                              Livonia           MI          48150        USA        Non-Disclosure Agreement               Undetermined
Beringer Brake System (France)                   Aeropole                          F-05130                   Tallard                                    France     Non-Disclosure Agreement               Undetermined
Brenk Brothers, Inc. (Fridley, MN)               7490 Central Ave NE                                         Fridley           MN          55432        USA        Non-Disclosure Agreement               Undetermined




           Form 206G                                                                                                                                                                                Page 1 of 5
            Debtor Name: Kestrel Aircraft Company, Inc.
                                                                     Case 18-12309-CSS        Doc 251 Filed 12/07/18
                                                                                    Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                             Page 51 of 57                                      Case No. 18-12309



Creditor's Name                                   Address_1                         Address_2             City                  State      Zip          Country   Description                              Expiration Date
Brenner Aerostructures, LLC (Bensalem, PA)        450-3 Winks Lane                                        Bensalem              PA         16020        USA       Non-Disclosure Agreement                   Undetermined

Brenner Aerostructures, LLC (Bensalem, PA)        450-3 Winks Lane                                        Bensalem              PA         16020        USA       Non-Disclosure Agreement                   Undetermined

Bruns Bros Process Equipment (Maine)              175 Portland Rd                                         Gray                  ME         04039        USA       Non-Disclosure Agreement                   Undetermined

Burnham Composite Structures Inc.                 6262 W. 34th Street South                               Wichita               KS         67215        USA       Non-Disclosure Agreement                   Undetermined
Bye Aerospace, Inc. (Englewood, CO)               7395 South Peoria St              Box C14               Englewood             CO         80112        USA       Non-Disclosure Agreement                   Undetermined

Cablecraft Motion Controls (IN)                   4401 South Orchard Street                               Tacoma                WA         98466        USA       Non-Disclosure Agreement                   Undetermined
Cartesian Tube Profiling / VR3 Engineering        45 Dunlop Place                                         Stratford             Ontario                 Canada    Non-Disclosure Agreement                   Undetermined

CEF Industries, LLC                               320 S. Church St.                                       Addison               IL         60101        USA       Non-Disclosure Agreement                   Undetermined
Citon Computer Corporation                        209 West 1st St                                         Duluth                MN         55802        USA       Vendor Agreement                           Undetermined
Click Bond                                        2151 Lockheed Way                                       Carson City           NV         89706        USA       Non-Disclosure Agreement                   Undetermined
CMC Esterline - Smartdeck (Quebec)                600 Dr. Frederik-Philips Blvd                           Ville Saint-Laurent   Quebec     H4M 2S9      Canada    Non-Disclosure Agreement                   Undetermined

Comant Industries, Inc.                           577 Burning Tree Road                                   Fullerton             CA         92833        USA       Non-Disclosure Agreement                   Undetermined

Compudyne, Inc.                                   306 West Michigan St              Suite 200             Duluth                MN         55802        USA       Compudyne Master Services Agreement           11/30/2019

Concorde Battery Corporation                      2009 San Bernardino Road                                West Covina           CA         91790        USA       Non-Disclosure Agreement                   Undetermined
Core Composites, Div. of ROM Development          108 Tupelo St.                                          Bristol               RI         02809        USA       Non-Disclosure Agreement                   Undetermined
Corporation (RI)
Cox & Company, Inc.                               1664 Old Country Road                                   Plainview             NY         11803        USA       Non-Disclosure Agreement                   Undetermined
Cox & Company, Inc.                               1664 Old Country Road                                   Plainview             NY         11803        USA       Agreement                                    12/31/2020
Crimson Quality, LLC                              2313 Broomsage Ct                                       Export                PA         15632        USA       Non-Disclosure Agreement                   Undetermined
Davis Aircraft Products Co. Inc.                  1150 Walnut Ave                                         Bohemia               NY         11716        USA       Non-Disclosure Agreement                   Undetermined
Devore Aviation Corp                              6104 Jefferson St. NE                                   Albuquerque           NM         87109        USA       Non-Disclosure Agreement                   Undetermined
DIAB Sales Inc.                                   1621 Falcon Drive                                       Desoto                TX         75115        USA       Non-Disclosure Agreement                   Undetermined
DNB Engineering Inc. (CA)                         3535 W. Commonwealth Ave.                               Fullerton             CA         92833        USA       Non-Disclosure Agreement                   Undetermined
Dow Kokam LLC                                     2901 NE Hagan Road                                      Lee's Summit          MO         64064        USA       Non-Disclosure Agreement                   Undetermined
DRS Training & Control Systems LLC                645 Anchors Street                                      Fort Walton Beach     FL         32548        USA       Non-Disclosure Agreement                   Undetermined

EaglePicher Technologies, LLC                     3220 Industrial Park Road                               Joplin                MO         64801        USA       Non-Disclosure Agreement                   Undetermined
Eastman Machine Company                           779 Washington St                                       Buffalo               NY         04203        USA       Non-Disclosure Agreement                   Undetermined
Electromech Technologies (ET)(Kansas)             2600 S. Custer                                          Wichita               KS         67217        USA       Non-Disclosure Agreement                   Undetermined

Emteq                                             5349 S. Emmer Drive                                     New Berlin            WI         53151        USA       Non-Disclosure Agreement                   Undetermined
Enviro Systems, Inc.                              12037 N. Hwy 99                                         Seminole              OK         74868        USA       Non-Disclosure Agreement                   Undetermined
Environ Laboratories, LLC (Minneapolis)           9725 Girard Ave S                                       Minneapolis           MN         55431        USA       Non-Disclosure Agreement                   Undetermined

Envoy Aerospace, LLC (Ohio)                       700 Taylor Road                   Suite 170             Gahanna               OH         43230-3329   USA       Non-Disclosure Agreement                   Undetermined
Essex Industries, Inc.                            4254 Wood Hollow Drive                                  Cleveland             OH         44255        USA       Non-Disclosure Agreement                   Undetermined
G&K Services (Duluth)                             367 Garfield Avenue               Suite 2               Duluth                MN         55802        USA       Non-Disclosure Agreement                   Undetermined
Garmin USA, Inc.                                  1200 E. 151st Street                                    Olathe                KS         66062-3426   USA       Master Agreement between Kestrel             12/31/2020
                                                                                                                                                                  Aircraft Company and Garmin USA,
                                                                                                                                                                  Inc.
GE Aviation Systems LLC                           30 Merchant St                                          Cincinnati            OH         45246-3750   USA       Non-Disclosure Agreement                   Undetermined

Gougeon Brothers, Inc.                            100 Patterson Ave                                       Bay City              MI         48706        USA       Non-Disclosure Agreement                   Undetermined
Granger, Dayton                                   3299 SW 9th Ave.                                        Ft. Lauderdale        FL         33315        USA       Non-Disclosure Agreement                   Undetermined
Graphmark (Superior, WI)                          619 Ogden Avenue                                        Superior              WI         54880        USA       Non-Disclosure Agreement                   Undetermined
GS Engineering (Michigan)                         47500 US Highway 41                                     Houghton              MI         49931        USA       Non-Disclosure Agreement                   Undetermined
Gurit USA (Bristol, RI)                           115 Broadcommon Road                                    Bristol               RI         02809        USA       Non-Disclosure Agreement                   Undetermined
Harlow Aerostructures LLC                         1501 S Mclean                                           Wichita               KS         67213        USA       Non-Disclosure Agreement                   Undetermined



            Form 206G                                                                                                                                                                                   Page 2 of 5
            Debtor Name: Kestrel Aircraft Company, Inc.
                                                                      Case 18-12309-CSS        Doc 251 Filed 12/07/18
                                                                                     Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                              Page 52 of 57                                       Case No. 18-12309



Creditor's Name                                    Address_1                            Address_2          City                  State      Zip          Country       Description                         Expiration Date
Hartzell Engine Technologies                       2900 Selma Highway                                      Montgomery            AL         36108        USA           Non-Disclosure Agreement              Undetermined
Hartzell Propeller, Inc.                           One Propeller Place                                     Piqua                 OH         45356-2634   USA           General Terms Agreement                  12/31/2020
Hartzell Propeller, Inc.                           One Propeller Place                                     Piqua                 OH         45356        USA           Non-Disclosure Agreement              Undetermined
Hawker Beechcraft Corp (Automated Fiber            10511 E. Central                     Plt1 A01           Wichita               KS         67206        USA           Non-Disclosure Agreement              Undetermined
Placement)
Hodgdon Interiors                                  PO Box 505                                              East Boothbay         ME         04554        USA           Non-Disclosure Agreement               Undetermined
Ice Management Systems-Electro Support Systems     27449 Colt Court                                        Temecula              CA         92590        USA           Non-Disclosure Agreement               Undetermined
(IMS-ESS)
IGE+XAO Group USA                                  2540 King Arthur Blvd                Suite 209-M        Lewisville            TX         75056        USA           Non-Disclosure Agreement               Undetermined
Ikonics Corporation (Duluth, MN)                   4832 Grand Avenue                                       Duluth                MN         55807        USA           Non-Disclosure Agreement               Undetermined
Inceptra, LLC                                      2020 NW 150th Avenue                 Suite 300          Pembroke Pines        FL         33028        USA           Non-Disclosure Agreement                  5/25/2021
Innovative Power Solutions (IPS), (NJ)             373 South Street                                        Eatontown             NJ         07724        USA           Non-Disclosure Agreement               Undetermined

JST Performance                                    779 N Colorado                                          Gilbert               AZ         85213        USA           Non-Disclosure Agreement               Undetermined
Kamatics Corporation (CT)                          1330 Blue Hills Avenue                                  Bloomfield            CT         06002        USA           Non-Disclosure Agreement               Undetermined
Keeley Aerospace                                   1240 Railroad Street                                    Corona                CA         92882        USA           Non-Disclosure Agreement               Undetermined
Kelly Aerospace                                    1400 E. South Blvd                                      Montgomery            AL         36116        USA           Non-Disclosure Agreement               Undetermined
Kissling Electrotec (Relays)                       320A Business Pkwy                                      Greer                 SC         29651        USA           Non-Disclosure Agreement               Undetermined
Kollsman, Inc.                                     220 Daniel Webster Hwy                                  Merrimack             NH         03054        USA           Non-Disclosure Agreement               Undetermined
KPAK Aero Systems, LLC                             24 Greenway Plaza                    Suite 440          Houston               TX         77046        USA           Non-Disclosure Agreement               Undetermined
Krayden, Inc.                                      1491 W. 124th Ave                                       Denver                CO         80234        USA           Non-Disclosure Agreement               Undetermined
Lamar Technologies, LLC (WA)                       14900 40th Avenue NE                                    Marysville            WA         98271        USA           Non-Disclosure Agreement               Undetermined
Leach International Corporation (Esterline Power   6900 Orangethorpe Ave.                                  Buena Park            CA         90622        USA           Non-Disclosure Agreement               Undetermined
Systems)
Lee Aerospace                                      9323 E. 34th Street North                               Wichita               KS         67226        USA           Non-Disclosure Agreement               Undetermined
Liquid Measurement Systems                         141 Morse Drive                      PO Box 2070        Georgia               VT         05468        USA           Non-Disclosure Agreement               Undetermined
Llamas Plastics, Inc.                              12970 Bradley Avenue                                    Sylmar                CA         91342        USA           Non-Disclosure Agreement               Undetermined
Magnolia Plastics, Inc.                            5547 Peachtree Blvd                                     Chamblee              GA         30341        USA           Non-Disclosure Agreement               Undetermined
Matec Instrument Companies (Mass)                  56 Hudson Street                                        Northborough          MA         01532        USA           Non-Disclosure Agreement               Undetermined
MB Mechanical Contractors, Inc. (Maine)            66 Cove Street                                          Portland              ME         04101        USA           Non-Disclosure Agreement               Undetermined

McGettrick Structural Engineering, Inc.            6572 E. Central Ave                  Suite 203          Wichita               KS         67206        USA           Non-Disclosure Agreement               Undetermined

Mecaer Aviation Group S.p.A. (Italian)             300 El John Carpenter Freeway #950                      Irving                TX         75062        USA           Non-Disclosure Agreement               Undetermined

MECAPLEX, Ltd. (Switzerland)                       Solothurnstrasse 138                 CH-2540 Grenchen                                                 Switzerland   Non-Disclosure Agreement               Undetermined
Meggitt (Addison), Inc. (Texas)                    4554 Claire Chennault                                   Addison               TX         75001        USA           Non-Disclosure Agreement               Undetermined
Meggitt Aircraft Braking Systems                   1204 Massillon Road                                     Akron                 OH                      USA           Non-Disclosure Agreement                  2/16/2022
Meggitt Control Systems MCST (Troy, IN)            3 Industrial Drive                                      Troy                  IN         47588        USA           Non-Disclosure Agreement                 11/19/2022

Meggitt Polymers and Composites                    Ashby Road, Shepshed,                                   Leicestershire                   LE12 9EQ     UK            Non-Disclosure Agreement               Undetermined
                                                   Loughborough
Meggitt Sensing Systems (San Juan Capistrano),     30700 Rancho Viejo Road                                 San Juan Capistrano   CA         92675        USA           Non-Disclosure Agreement               Undetermined
Inc.
MT-Propellor Entwicklung GmbH (Germany)            Flugplatzstr.1                       94348 Atting       94348 Atting                                  Germany       Non-Disclosure Agreement               Undetermined

NEi Software (CA)                                  5555 Garden Grove Blvd               Suite 300          Westminster           CA         92683        USA           Non-Disclosure Agreement               Undetermined
Niagra Thermal Products                            3315 Haseley Drive                                      Niagara Falls         NY         14304        USA           Non-Disclosure Agreement               Undetermined
Northern Composites                                102 Tide Mill Road                                      Hampton               NH         03842        USA           Non-Disclosure Agreement               Undetermined
Northstar Aerospace                                4212 Enterprise Circle                                  Duluth                MN         55811        USA           Non-Disclosure Agreement               Undetermined

NRI Electronics Inc.                               3651 Thurston Avenue                                    Anoka                 MN         55303        USA           Non-Disclosure Agreement               Undetermined
Oasis Alignment Services, Inc.                     256 Pickering Road                                      Rochester             NH         03867        USA           Non-Disclosure Agreement               Undetermined
Omax Corp. (WA)                                    21409 72nd Ave                                          S. Kent               WA         98032        USA           Non-Disclosure Agreement               Undetermined
Omni Aerospace, Inc.                               3130 W Pawnee St                                        Wichita               KS         67213        USA           Non-Disclosure Agreement               Undetermined




            Form 206G                                                                                                                                                                                   Page 3 of 5
            Debtor Name: Kestrel Aircraft Company, Inc.
                                                                      Case 18-12309-CSS        Doc 251 Filed 12/07/18
                                                                                     Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                              Page 53 of 57                                    Case No. 18-12309



Creditor's Name                                   Address_1                          Address_2              City               State        Zip      Country   Description                                Expiration Date
One Sky Aviation LLC (AK) STC Group               3665 Aircraft Drive                                       Anchorage          AK           99502    USA       Non-Disclosure Agreement                     Undetermined

Orolia SAS                                        Z.I. des 5 Chemins                 BP 23, 56520 Guidel                                             France    Non-Disclosure Agreement                     Undetermined
Orschein Products, LLC                            1177 North Morley                                         Morley             MO           65270    USA       Non-Disclosure Agreement                     Undetermined
Pacific Precision Products                        9671 Irvine Center Dr                                     Irvine             CA           92618    USA       Non-Disclosure Agreement                     Undetermined
Parker Hannifin Corporation                       1160 Center Road                                          Avon               OH           44011    USA       Non-Disclosure Agreement                        5/24/2019


Parker Hannifin Corporation                       711 Taylor Street                                         Elyria             OH           44035    USA       Non-Disclosure Agreement                     Undetermined

Parker Hannifin Corporation                       300 Marcus Blvd                                           Hauppauge          NY           11788    USA       Non-Disclosure Agreement                     Undetermined

Parker Hannifin Corporation                       2220 Palmer Ave.                                          Kalamazoo          MI           49001    USA       Non-Disclosure Agreement                         8/14/2033

Plastique JW, Inc.                                4945, rue du Bougeoir                                     Sainte Adele       Quebec       J8B3K1   Canada    Non-Disclosure Agreement                     Undetermined
Pointwise, Inc. (Texas)                           213 S. Jennings Ave.                                      Fort Worth         TX           76104    USA       Non-Disclosure Agreement                     Undetermined
Poly-Metal Finishing, Inc. (Springfield, MA)      1 Allen Street                     Bldg 218               Springfield        MA           01108    USA       Non-Disclosure Agreement                     Undetermined

Positronic Industries, Inc.                       1325 N Eldon Ave                                          Springfield        MO           65803    USA       Non-Disclosure Agreement                     Undetermined
Precise Flight Inc.                               63354 Powell Butte Road                                   Bend               OR           97701    USA       Non-Disclosure Agreement                     Undetermined
Primordial Soup, LLC                              287 East Sixth Street                                     St. Paul           MN           55101    USA       Non-Disclosure Agreement                     Undetermined
Productivity Quality, Inc.                        15150 25th Avenue North            Suite 200              Plymouth           MN           55447    USA       Non-Disclosure Agreement                     Undetermined
PTM&W Industries, Inc.                            9748 Craig Drive                                          Overland Park      KS           66212    USA       Non-Disclosure Agreement                     Undetermined
Queen City Forging (OH)                           235 Tennyson St                                           Cincinnati         OH           45226    USA       Non-Disclosure Agreement                     Undetermined
R Systems NA, Inc.                                1902 Fox Drive                                            Champaign          IL           61820    USA       Non-Disclosure Agreement                     Undetermined
R. A. Miller Industries                           14500 168th Ave                                           Grand Haven        MI           49417    USA       Non-Disclosure Agreement                     Undetermined

RAM Company (Utah)                                3172 E. Deseret Drive South                               St. George         UT           84790    USA       Non-Disclosure Agreement                     Undetermined
R-CON Nondestructive Test Consultants, Inc.       5605 Freitag Dr                                           Menomonie          WI           54751    USA       Non-Disclosure Agreement                     Undetermined

Rolls-Royce Corporation                           450 S. Meridian Street                                    Indianapolis       IN           46225    USA       Non-Disclosure Agreement                        8/15/2023
Sandel Avionics                                   2401 Dogwood Way                                          Vista              CA           92081    USA       Non-Disclosure Agreement                        6/30/2021
SCS Aircraft Interiors                            3814 Prosperity Road                                      Duluth             MN           55811    USA       Non-Disclosure Agreement                     Undetermined
Seconda Mona SPA                                  Via Carlo Delprete1                21019 Somma Lombardo                                            Italy     Non-Disclosure Agreement                     Undetermined
Senger & Associates                               8628 Ironwood Trail N                                     St. Paul           MN           55042    USA       Non-Disclosure Agreement                     Undetermined
Senor Systems, Inc.                               8929 Fullbright Avenue                                    Chatsworth         CA           91311    USA       Non-Disclosure Agreement                     Undetermined
Serfling, Steve                                   5965 N Pike Lake Rd                                       Duluth             MN           55811    USA       Employment Agreement                             4/1/2019
Siemens Product Lifecycle Management Software,    13690 Riverport Drive                                     Maryland Heights   MO           63043    USA       Non-Disclosure Agreement                     Undetermined
Inc.
Skurka Aerospace, Inc.                            4600 Calle Bolero                                         Camarillo          CA           96011    USA       Non-Disclosure Agreement                     Undetermined
SL Laser Systems LP (Charlotte, NC)               8107-Q Arrowridge Blvd                                    Charlotte          NC           28273    USA       Non-Disclosure Agreement                     Undetermined

Southern Maine Community College (SMCC)           29 Sewall Street                                          Brunswick          ME           04011    USA       Non-Disclosure Agreement                     Undetermined

Spirit Aerosystems                                2600 AeroSystems Blvd              MC N10-35              Kinston            NC           28504    USA       Non-Disclosure Agreement                     Undetermined
Start Pac                                         4357 W. Sunset Road                                       Las Vegas          NV           89118    USA       Non-Disclosure Agreement                     Undetermined
Strand Products Inc. (Santa Barbara, CA)          725 E. Yanonali Street                                    Santa Barbara      CA           93103    USA       Non-Disclosure Agreement                     Undetermined

SwimCreative                                      415 E. Superior St                                        Duluth             MN           55802    USA       Non-Disclosure Agreement                     Undetermined
TenCate Advanced Composites USA, Inc.             18410 Butterfield Blvd                                    Morgan Hill        CA           95037    USA       Vendor Agreement                               12/31/2022

TEXSTARS, LLC                                     802 Avenue J East                                         Grand Prairie      TX           75050    USA       Non-Disclosure Agreement                     Undetermined
TLG Aero Loads                                    1700 Westlake Avenue North         Suite 430              Seattle            WA           98109    USA       Non-Disclosure Agreement                     Undetermined
TLG Aerospace, LLC                                1700 Westlake Avenue North         Suite 430              Seattle            WA           98109    USA       Statement of Work For Forward Cockpit        Undetermined
                                                                                                                                                               Structure Preliminary Analysis and
                                                                                                                                                               Sizing



            Form 206G                                                                                                                                                                                  Page 4 of 5
           Debtor Name: Kestrel Aircraft Company, Inc.
                                                                  Case 18-12309-CSS        Doc 251 Filed 12/07/18
                                                                                 Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                         Page 54 of 57                                    Case No. 18-12309



Creditor's Name                                  Address_1                       Address_2             City               State         Zip     Country   Description                              Expiration Date
TPI Composites (AZ)                              373 Market Street                                     Warrne             RI            02885   USA       Non-Disclosure Agreement                   Undetermined
Triumph Aerospace Systems                        22922 NE Alder Crest Drive                            Redmond            WA            98053   USA       Statement of Work For Landing Gear         Undetermined
                                                                                                                                                          System Requirements Definition
Tulakes Aero, Inc.                               5700 N. Rockwell                                      Bethany            OK            73008   USA       Non-Disclosure Agreement                    Undetermined
UMO-University of Maine-Orono                    5717 Corbett Hall               Room 430              Orono              ME            04469   USA       Non-Disclosure Agreement                    Undetermined
Vertical Power, Inc.                             317 Commercial St               Suite G-102           Albuquerque        NM            87102   USA       Non-Disclosure Agreement                    Undetermined
Viking Panels                                    4541 Timberly Drive                                   Jefferson          MD            21755   USA       Non-Disclosure Agreement                    Undetermined
Vishay HiRel Systems LLC                         4418 Haines Road                Suite 400             Duluth             MN            55811   USA       Non-Disclosure Agreement                    Undetermined
Weldon Pump                                      640 Golden Oak Parkway                                Oakwood Village    OH            44146   USA       Non-Disclosure Agreement                    Undetermined
Whelen Engineering                               51 Winthrop Road                                      Chester            CT            06412   USA       Non-Disclosure Agreement                    Undetermined
Wipaire, Inc.                                    1700 Henry Avenue               Fleming Field         South St. Paul     MN            55075   USA       Non-Disclosure Agreement                    Undetermined
Wisconsin Indianhead Technical College (WITC)    600 North 21st Street                                 Superior           WI            54880   USA       Non-Disclosure Agreement                    Undetermined

Wolff Aerospace                                  1725 Oakton Street                                    Evanston           IL            60202   USA       Non-Disclosure Agreement                    Undetermined
Yankee Pacific Aerospace (Anti Skid Brakes)      6501 E. Apache Street           Suite 220             Tulsa              OK            74115   USA       Non-Disclosure Agreement                    Undetermined




           Form 206G                                                                                                                                                                            Page 5 of 5
                               Case 18-12309-CSS                Doc 251       Filed 12/07/18       Page 55 of 57
  Fill in this information to identify the case:
 Debtor name: Kestrel Aircraft Company, Inc.

  United States Bankruptcy Court for the: District of Delaware
 Case number (If known): 18-12309



                                                                                                                          Check if this is an
Official Form 206H                                                                                                        amended filing



Schedule H: Codebtor s                                                                                                                    12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.



   1. Does the debtor have any cash or cash equivalents?
           No. Go to Part 2.
           Yes. Fill in the information below.

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by
   the debtor in the schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In
   Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
   listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in
   Column 2.

        Column 1: Codebtor                                                              Column 2: Creditor
     Name                                          Mailing address                      Name                             Check all schedules
                                                                                                                        that apply:


   2.       Kestrel Brunswick Corporation        PO Box 1045                           CCM Community Development               D
                                                 Street                                XXIII, LLC                              E/F
                                                                                                                               G

                                                 Proctor       MN         55810
                                                 City          State     ZIP Code


   2.       Kestrel Manufacturing, LLC           PO Box 1045                           Redevelopment Authority of the          D
                                                 Street                                City of Superior                        E/F
                                                                                                                               G

                                                 Proctor       MN         55810
                                                 City          State     ZIP Code


   2.       Kestrel Manufacturing, LLC           PO Box 1045                           Wisconsin Economic                      D
                                                 Street                                Development Corporation                 E/F
                                                                                                                               G

                                                 Proctor       MN         55810
                                                 City          State     ZIP Code




   Official Form 206H                                          Schedule H: Codebtors                                            Page 1 of 2
     Column 1: Codebtor   Case 18-12309-CSS          Doc 251       Filed 12/07/18     Page 56 of 57
                                                                            Column 2: Creditor
 Name                                   Mailing address                      Name                       Check all schedules
                                                                                                       that apply:


2.       Kestrel Manufacturing, LLC   PO Box 1045                           WCDLF SUB CDE XXXVI,              D
                                      Street                                LLC                               E/F
                                                                                                              G

                                      Proctor       MN         55810
                                      City          State     ZIP Code


2.       Kestrel Manufacturing, LLC   PO Box 1045                           Douglas County Revolving          D
                                      Street                                Loan Fund, Inc                    E/F
                                                                                                              G

                                      Proctor       MN         55810
                                      City          State     ZIP Code




Official Form 206H                                  Schedule H: Codebtors                                      Page 2 of 2
                    Case 18-12309-CSS Doc 251 Filed 12/07/18 Page 57 of 57
 Fill in this information to identify the case:
 Debtor name Kestrel Aircraft Company, Inc.
 United States Bankruptcy Court for the: District of Delaware
Case number (If known): 18-12309


Official Form 202
Declar ation Under Penalty of Per jur y for Non-Individual Debtor s                                                           12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§
152, 1341, 1519, and 3571.



                    Declaration and signature

    I am the president, another officer, or an authorized agent of the corporation; a member or an
    authorized agent of the partnership; or another individual serving as a representative of the debtor in
    I have examined the information in the documents checked below and I have a reasonable belief that
    the information is true and correct:

       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        Schedule H: Codebtors (Official Form 206H)
        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

        Amended Schedule ____

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not
       Insiders (Official Form 204)
       Other document that requires a declaration_____________________________________________________

    I declare under penalty of perjury that the foregoing is true and correct.

    Executed on        12/07/2018
                                                                    Signature of individual signing on behalf of the debtor
                      MM / DD / YYYY

                                                                    Michael Wyse
                                                                    Printed name

                                                                   Chairman of the Board
                                                                   Position or relationship to debtor

Official Form 202                      Declaration Under Penalty of Perjury for Non-Individual Debtors
